Citation Nr: 1410326	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, LTD


WITNESSES AT HEARING ON APPEAL

Appellant, "T. C." and "C.N."



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.

The Veteran died in June 1995.  The appellant is the Veteran's widow.

The Board notes that the claim for service connection for the cause of the Veteran's death was previously denied in a September 1999 Board decision.  This decision was not appealed.  The appellant submitted a claim to reopen in April 2002.  The claim to reopen was denied in a December 2002 rating decision.  The appellant did not perfect an appeal of this decision.  A claim to reopen was received in May 2006.

The matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2012, the appellant and witnesses testified at a Travel Board hearing at the RO in Montgomery, Alabama.  A transcript of the hearing is associated with the claims file.  

The appeal was previously adjudicated by the Board in a September 2012 decision, in which the Board denied the appellant's claim that new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

This matter now comes before the Board from a January 2013 Order of the United States Court of Appeals for Veterans Claims (CAVC).  The appellant appealed the Board's July 2012 decision to the CAVC. A Joint Motion for Remand (Joint Motion) was adopted by the CAVC.  The Joint Motion vacated the Board's September 2012 decision and remanded the issue back to the Board to address findings specified in the Joint Motion. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1.  A September 1999 Board decision denied a claim for service connection for the cause of the Veteran's death.  

2.  An unappealed December 2002 rating decision denied a claim to reopen for service connection for the cause of the Veteran's death.

3.  In May 2006, the appellant sought to reopen the claim for service connection for the cause of the Veteran's death.  

4. The January 2006 statement from Dr. "K." does not raise a reasonable probability of substantiating the claim.

5.  The evidence submitted since the prior denial of service connection is either cumulative or redundant and does not raise a reasonable probability of substantiating the claim for service connection for the cause of the Veteran's death.  



CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. § 20.1100  (2013).

2.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).   

3.  New and material evidence to reopen the claim for service connection for the cause of the Veteran's death has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002). Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2013).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App 110 (2010).

The claim for service connection for the cause of the Veteran's death was previously denied in a September 1999 Board decision.  The Board found that the Veteran's death from generalized cancer was not related to Agent Orange exposure.  The Board found that a tumor did not develop during service or within one year of service.  The Board found that the evidence showed that the Veteran served aboard the USS Coral Sea, but there was no indication that the Veteran served in Vietnam.  In addition, the Board found that the Veteran did not have one of the diseases presumptively associated with Agent Orange, enumerated at 38 C.F.R. § 3.309(e).

The appellant submitted a claim to reopen in April 2002.  The claim to reopen was denied in a December 2002 rating decision.  The rating decision found that the evidence did not support the conclusion that the cause of death was associated with herbicide exposure.  The rating decision also found that service medical records did not show a complaint or diagnosis of asbestosis or cancer.

The appellant submitted a timely notice of disagreement but did not submit a timely substantive appeal.  The appellant also did not submit any information or evidence within one year of the December 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013).  The December 2002 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the December 2002 rating decision included a statement from Dr. "M.", dated March 2002, service treatment records, treatment records dated from December 1994 to February 1995, a report from Flowers Hospital, dated in December 1994, and a Death Certificate of the Veteran.  

A claim to reopen was received in May 2006.  The relevant evidence received since the December 2002 rating decision includes a statement from Dr. "K.", dated in January 2006, an article about the history of the USS Coral Sea, an article about asbestos exposure, written statements submitted by the appellant and her representatives, and the transcript of a travel Board hearing in June 2012.

While the RO initially denied that new and material evidence had been submitted, a decision review officer (DRO) found that new and material evidence was submitted to reopen the claim in the October 2008 statement of the case (SOC) and after de novo review, denied the claim on its merits. 

Although the DRO found that new and material evidence had been submitted to reopen the appellant's claim, RO decisions (and DRO decisions) are not binding on the Board.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001);  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Dr. K's report is simply not material.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus, very similar to saying that the doctor cannot "rule out a connection", with less conviction.)

As indicated above, Dr. K. is saying some significantly even more speculative then the example cited within McLendon:  He is saying something that is not in dispute (there is no way to prove cause and effect based on previous exposure to "toxin" or other "predisposing factor", there is also no way to rule out a connection between the patient's tumor and a prior exposure of "some kind").  Importantly, Dr. K. never indicates his belief that there is some kind of connection between service and the toxins the appellant has cited in service from May 1968 to May 1970, more than 40 years ago, or that the exposure to the "toxin" was from May 1968 to May 1970.  This opinion regarding causation (even if one assumes to call it such) is indefinable, in the extreme.

The fact that the tumor is "usual" provides no basis to deny, or grant this claim.  A truly detailed review of the statement clearly reveals that the report does not suggest, or even imply, a cause-and-effect relationship with service more than 40 years ago, but instead indicates, at best, that there is no way to rule out a connection with an unnamed toxin or some other "predisposing factor".  The Board simply cannot assume that "toxins" or "predisposing factor" (the use of the term "or other predisposing factor" clearly suggesting to the Board that Dr. K.'s medical opinion is not simply referring to asbestos or herbicides [i.e., "toxins"]) is exposure to something in service more than 40 years ago.  Dr. K. cites no dates of exposure or what "toxins" he is writing about.

Even in the best possible light, the opinion does not raise a reasonable possibility of substantiating the claim as it says something that is simply not at issue:  Dr. K. does not even state that "it is possible", but instead says there is no way to rule out a connection between this tumor and a "prior exposure of some kind".  In this regard, Dr. K. does not even indicate the "prior exposure of some kind" is herbicides or asbestos, or that the "toxin" exposure occurred in service more than 40 years ago.  Even if the Board assumes everything Dr. K. says it totally accurate, this report does not supply a basis to grant the claim or even imply that the claim should be granted, or that there is some kind of indication of a connection between death and service more than 40 years ago that requires additional development by VA (notwithstanding the previous denials).

The standard of proof the Board uses is not a "no way to rule out" standard.  It is "at least as likely as not" (50% or greater, with the benefits of the doubt being given to the appellant if the evidence is 50/50).  Dr. K. statement does not support, or refute, the appellant's claim.     

Beyond the above, it is important to note the prior Board finding that that a tumor did not develop during service or within one year of service.  The Board also found that the evidence showed that the Veteran served aboard the USS Coral Sea, but there was no indication that the Veteran served in Vietnam.  In addition, the Board, in its prior decision, found that the Veteran did not have one of the diseases presumptively associated with Agent Orange, enumerated at 38 C.F.R. § 3.309(e).  Even if the Board assumes that Dr. K. was writing about "herbicides" (which is a great leap in light of the decidedly tenuous nature of the statement) the factual finding that the Veteran was not exposed to "herbicides" only makes this medical opinion not material because the Dr. K. is citing to exposure that did not occur.

The Shade standard, while a low standard, is an unquestionable benchmark the appellant must meet to reopen a claim that has already been addressed several times over many years.   Reopening the claim (and the duties the VA would be required to undertake in that case) require a valid pretext clearly defined in law.  Based on the above, the evidence does not meet the low standards of Shade and it is not material.

As the sole reason the DRO decided to reopen the claim was erroneous and due to the Board's jurisdictional responsibility to consider whether a claim should be reopened, the Board must decide whether new and material evidence has been received to reopen the appellant's claims.  Barnett, at 1383-84; McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 2002 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

For the reasons discussed above, the statement of Dr. K., dated January 2006, is not considered to be new and material evidence.  The article about the history of the USS Coral Sea reflects that the ship was in the waters off of Vietnam, nothing more.  The appellant has also submitted an article regarding the relationship between asbestos exposure and mesothelioma (a condition the evidence does not indicate the Veteran had).  These articles are new, but they are not material, as, they do not raise a reasonable possibility of substantiating the claim.  These articles do not, even potentially, relate the cause of the Veteran's death, cancer, to service.

The resubmission of the March 2002 statement from Dr. M.  It not new, as it was considered in the December 2002 denial, which is now final.  By law, the Board may not consider this evidence.    

The appellant's statements and testimony reflect her contention that the Veteran's cancer was related to Agent Orange and asbestos exposure in service.  The appellant testified that the Veteran was exposed to Agent Orange and asbestos when he was on the USS Coral Sea. 

The appellant's testimony about Agent Orange and asbestos exposure are merely reiterating arguments she made in conjunction with the previously denied claim, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Board and the RO previously considered the appellant's contentions that the Veteran was exposed to Agent Orange and that his cancer was related to such exposure.  In the 2002 rating decision, the RO also considered the appellant's contentions regarding asbestos.  Therefore, having been previously considered and rejected, additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312   (1992).  The appellant's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The statements and new testimony are simply not new and material to the critical questions of this case.  

In sum, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

In this case, a December 2006 letter advised the appellant of the evidence required to reopen the claim for service connection for the cause of the Veteran's death and informed the appellant of VA's duties for obtaining evidence.  The letter advised the appellant of the requirement of new and material evidence and explained the basis of the previous denial of the claim.  The letter also advised the appellant of how disability ratings and effective dates are determined. 

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1) .  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the pertinent records, including service treatment records and personnel records.  

A VA medical opinion has not been obtained; however an opinion is not required as new and material evidence has not been submitted.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
ORDER

New and material evidence not having been received, the claim to reopen for service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


